           Case 3:18-cv-01586-JSC Document 835 Filed 06/03/21 Page 1 of 8




     John J. Duffy (SB No. 6224834)
 1
     Kevin M. Ringel (SB No. 6308106)
 2   Andrew A. Lothson (SB No. 6297061)
     SWANSON, MARTIN & BELL, LLP
 3   330 N Wabash, Suite 3300
     Chicago, Illinois 60611
 4
     Tel: (312) 321-9100
 5   Fax: (312) 321-0990
     jduffy@smbtrials.com
 6   kringel@smbtrials.com
 7   mredshaw@smbtrials.com

 8   Marc G. Cowden (SB No. 169391)
     Adam Stoddard (SB No. 272691)
 9   SHEUERMAN, MARTINI, TABARI,
10   ZENERE & GARVIN
     1033 Willow Street
11   San Jose, California 95125
     Tel: (408) 288-9700
12   Fax: (408) 295-9900
13   mcowden@smtlaw.com
     astoddard@smtlaw.com
14
     Counsel for Defendant Chart Inc.
15
16
17                                UNITED STATES DISTRICT COURT
18                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
19
     IN RE PACIFIC FERTILITY CENTER
20
     LITIGATION                                 Case No. 3:18-cv-01586-JSC
21
           This Document Relates to:            CHART’S RULE 50(A) MOTION FOR
22         No. 3:18-cv-01586                    JUDGMENT AS A MATTER OF LAW
           (A.B., C.D., E.F., G.H., and I.J.)
23
                                                Judge: Hon. Jacqueline S. Corley
24
25
26
27
28

                            CHART’S RULE 50(A) MOTION FOR JUDGMENT
                                      AS A MATTER OF LAW
                                    CASE NO. 3:18-CV-01586-JSC
               Case 3:18-cv-01586-JSC Document 835 Filed 06/03/21 Page 2 of 8




 1   I.       INTRODUCTION
 2            Plaintiffs have failed to present evidence to the jury required to support their strict products
 3   liability and negligent failure to recall claims against Chart. With respect to their strict liability
 4   claims, Plaintiffs have not presented any expert testimony to support their causation theory that a
 5   hairline crack in the fill port weld caused Tank 4 to lose 14 inches of liquid nitrogen (LN2) in less
 6   than 22 hours. Plaintiffs have presented no scientific, physical, or mathematically supported
 7   evidence to suggest that that amount of LN2 could ever boil off and disappear from a cryogenic
 8   tank during that short time period. Without such evidence, the jury cannot concluded that any
 9   purported defect caused the “less than 1 inch” LN2 level PFC discovered in Tank 4 on March 4,
10   2018, which is what Plaintiffs allege caused their harm.
11            Likewise, Plaintiffs’ negligent failure to recall claim fails because they have not presented
12   evidence to support all of the elements they must prove for the jury to return a verdict in their
13   favor.    Because the jury cannot reasonably conclude that Plaintiffs have met their evidentiary
14   burdens in this case, the Court should render judgment as a matter of law against Plaintiffs on their
15   strict products liability and negligent failure to recall claims.
16   II.      LEGAL STANDARD
17            A district court may grant judgment as a matter of law pursuant to Fed. R. Civ. P. 50(a)
18   where “a party has been fully heard on an issue during a jury trial and the court finds that a
19   reasonable jury would not have a legally sufficient evidentiary basis to find for the party on that
20   issue.” Fed. R. Civ P. 50(a)(1). In the Ninth Circuit, this standard is met, and judgment as a matter
21   of law is proper, “when the evidence permits only one reasonable conclusion.” Lakeside-Scott v.
22   Multnomah Cty., 556 F.3d 797, 802 (9th Cir. 2009) (internal citations omitted).
23   III.     ARGUMENT
24            A.      Chart is entitled to judgment as a matter of law on Plaintiffs’ strict products
                      liability claims.
25
              At the March 4, 2021 hearing, in discussion about whether Plaintiffs’ expert, Dr. Anand
26
     Kasbekar, could testify about causation based on his assumption that 14 inches was in Tank 4 at
27
     the end of the day on March 4, the Court stated “[n]ow, he can testify, based on that assumption.
28

                                               1
              CHART’S RULE 50(A) MOTION FOR JUDGMENT AS A MATTER OF LAW
                                CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 835 Filed 06/03/21 Page 3 of 8




 1   If the jury finds otherwise, well, that kind of -- I think their case hinges in large -- to a large extent
 2   on that finding. If the jury finds otherwise, well then, his opinion won't have any validity, which
 3   is what you'll argue.” (Mar. 4, 2021 Hearting Transcript, 4:16-5:1.)
 4           With the Plaintiffs’ case-in-chief over, the jury cannot find that 14 inches of LN2 both
 5   existed in Tank 4 at the end of the day on March 3, 2018 (when it was purportedly measured by
 6   Jean Popwell), and, most importantly on the causation issue, all of it (approximately 120 liters)
 7   boiled off to less than one inch by the time that PFC discovered that low level on March 4, 2018.
 8   (See May 26, 2021 Trial Transcript, testimony of Dr. Joseph Conhagan, 451:20-452:12). Plaintiffs
 9   have presented no expert testimony to the jury, through Dr. Kasbekar or otherwise, that could
10   establish a welding defect in Tank 4 caused it to lose all 14 inches of LN2 in less than 22 hours.
11   However, Plaintiffs have presented no evidence that such a finding is even physically or
12   mathematically possible and, therefore, the jury cannot make such a finding as a matter of law.
13           In a products liability case, “the plaintiff must prove that a defect caused the injury,” either
14   because of a design defect or a manufacturing defect. Scott v. C.R. Bard, Inc., (2014) 231 Cal. App.
15   4th 763, 773; Demara v. The Raymond Corp., (2017) 13 Cal. App. 5th 545, 554. “A product liability
16   case must be based on substantial evidence establishing both the defect and causation (a substantial
17   probability that the design defect, and not something else, caused the plaintiff’s injury) and where,
18   as here, the complexity of the causation issue is beyond common experience, expert testimony is
19   required to establish causation.” Stephen v. Ford Motor Co., (2005) 37 Cal. App. 4th 1363, 1373.
20           In this case, Plaintiffs’ alleged injury is damage to their eggs or embryos because of the
21   alleged low LN2 level found in Tank 4 on March 4, 2018. Plaintiffs have provided no expert or
22   other scientific evidence to show how LN2 could have depleted in Tank 4 from 14 inches to the
23   less than one inch by the time they discovered it. They have not shown how the alleged hairline
24   fracture defect that purportedly formed sometime during that 22 hours between the March 3 fill
25   and the March 4 discovery, could have caused such a rapid boil-off rate. But the complexity of
26   LN2 boil-off rates and ultimately what caused the low LN2 level in Tank 4 is certainly beyond the
27   common experience of the jury. Thus, without expert testimony to establish what caused the low
28   LN2 level that allegedly caused their harm, Plaintiffs cannot establish their products liability

                                              2
             CHART’S RULE 50(A) MOTION FOR JUDGMENT AS A MATTER OF LAW
                               CASE NO. 3:18-CV-01586-JSC
               Case 3:18-cv-01586-JSC Document 835 Filed 06/03/21 Page 4 of 8




 1   claims in this case. Stephen, (2005) 37 Cal. App. 4th 1363, 1373.
 2           Dr. Kasbekar did not offer an opinion as to how 14 inches of LN2 could disappear from
 3   Tank 4 within the pertinent time period. Dr. Kasbekar’s opines that (1) a defect in the annular fill
 4   port weld caused a hairline crack that existed in Tank 4 sometime before the March 4, 2018; and
 5   (2) this crack caused vacuum failure in Tank 4. Importantly, Dr. Kasbekar did not testify at trial
 6   that 14 inches of LN2 in Tank 4 depleted, or even could deplete to less than one inch. Instead, his
 7   offered opinions about the cause of the tank failure were “based upon how that crack formed,
 8   where it originated, are not based upon the 14 inches of nitrogen being in the tank. If there were
 9   12 inches or 13 inches or 15 inches, my opinions would be the same. They are based upon the
10   testing, the examination and the fractography work I did.” (May 25, 2021 Trial Transcript, 365:11-
11   23). This testimony does not get Plaintiffs past the causation barrier they must overcome with
12   respect to LN2 boil-off.1
13           Plaintiffs presented Dr. Joseph Conaghan, the director of PFC, in their case-in-chief.
14   Plaintiffs’ counsel, perhaps unwittingly, led Dr. Conaghan with the following questions:
15           Q.       And you were comfortable, given that, going to manual monitoring and
                      having no alarm on Tank 4 between February 15 and when the tank failed;
16                    right?
17           A.       Yes, I was.
             Q.       And that's because you had no reason to believe that the tank would fail
18                    overnight; isn't it?
19   (May 27, 2021 Trial Transcript, 652:19-24). Dr. Conaghan responded with the following:

20                Well, first of all, there's absolutely no reason to believe that the tank was going
                  to fail. There was no warning, there was no indication that anything was wrong
21
                  with the tank. And we had been in and out of that tank, as we saw, and
22                everything that we observed was normal for that tank leading up to the incident.
                  The second thing is that even if a tank fails and loses its vacuum seal, with
23                12 or 14 or 16 inches of liquid nitrogen inside you would never expect that
24                all of that nitrogen could disappear in 24 hours. So even if there was a breach
                  in the vacuum seal, because you've got hundreds and hundreds of liters of
25                liquid nitrogen inside, you wouldn't expect that that nitrogen could
                  disappear so quickly.
26
27   1
      Dr. Kasbekar’s opinion does not account for Jean Popwell’s testimony that when she opened the lid on Tank 4 on
     March 4, 2018, she claims to have seen 4 to 5 inches of LN2. (May 27, 2021 Trial Transcript, 713:25-714:13). That
28   amount of LN2 would preserve the Plaintiffs’ eggs and embryos.

                                               3
              CHART’S RULE 50(A) MOTION FOR JUDGMENT AS A MATTER OF LAW
                                CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 835 Filed 06/03/21 Page 5 of 8




 1   (May 27, 2021 Trial Transcript, 652:25-653:9) (emphasis added). Losing that amount of LN2 in
 2   less than in 24 hours is not scientifically plausible under the circumstances alleged in this case—
 3   and Plaintiffs have not shown evidence to suggest otherwise.
 4           Again, at the March 4, 2021 hearing the Court identified the significance of the 14 inch
 5   finding, concluding Plaintiffs’ case hinged upon it. (March 4, 2021 Hearing Transcript, 4:16-5:1).
 6   Because Plaintiffs have no expert to testify that 14 inches (hundreds of liters) of LN2 can boil off
 7   to less than one inch overnight, the jury cannot now make a causation finding for Plaintiffs.
 8   Lakeside-Scott, 556 F.3d at 802 (judgment as a matter of law is proper “when the evidence permits
 9   only one reasonable conclusion.”). Thus, they cannot support their causation theory in this case
10   that the alleged weld defect caused the “less than 1 inch” level of LN2 discovered by PFC in Tank
11   4 on March 4, 2018. The jury is not permitted to draw a factual inference that has not been shown
12   to be physically or mathematically possible. The Court should enter judgment as a matter of law
13   against Plaintiffs on their strict products liability claims.
14           B.      Chart is entitled to judgment as a matter of law on Plaintiffs’ negligent failure
                     to recall claim.
15
             Plaintiffs claim Chart’s failure to recall or retrofit the TEC 3000 controller caused their
16
     injuries—i.e., damage to their tissue stored in Tank 4.         Plaintiffs have not presented sufficient
17
     evidence to the jury to support their failure to recall claim under the parties stipulated California
18
     Civil Jury Instruction 1223, which requires Plaintiffs to prove seven elements, including that Chart
19
     knew or reasonably should have known that the controller was dangerous or was likely to be
20
     dangerous when used in a reasonably foreseeable manner (element 2); Chart became aware of the
21
     defect after the controller was sold (element 3); and that a reasonable seller under the same or
22
     similar circumstances would have recalled or retrofitted the controller (element 5). (See ECF No.
23
     762, Stipulated Instruction No. 7, p.12).
24
             Plaintiffs have not presented an expert opinion or otherwise sufficient evidence to establish
25
     these three elements they must be able to prove under the Stipulated CACI No. 1223.
26
                     1.      Plaintiffs cannot prove element 2.
27
             Element 2 has two parts for which Plaintiffs must present evidence to prove: (1) Chart
28

                                              4
             CHART’S RULE 50(A) MOTION FOR JUDGMENT AS A MATTER OF LAW
                               CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 835 Filed 06/03/21 Page 6 of 8




 1   knew or should have known the controller was dangerous or likely to be dangerous when (2) PFC
 2   used the controller in a reasonably foreseeable manner.
 3          Starting with the second part, Plaintiffs have presented no evidence to the jury (expert or
 4   otherwise) to demonstrate PFC used the TEC 3000 controller in a reasonably foreseeable manner
 5   when they unplugged it on February 15, 2018, and for seventeen (17) days kept it unplugged except
 6   to purportedly use the autofill mechanism to refill Tank 4. Again, Plaintiffs have not presented
 7   evidence that such use of the TEC 3000 controller on a cryogenic tank is reasonable, or that any
 8   cryogenic lab other than PFC has ever used the TEC 3000 controller in such a manner. It logically
 9   follows, then, that Plaintiffs have not presented any evidence that PFC’s use of the controller on
10   Tank 4 during those 17 days could have been reasonably foreseeable to Chart.
11          Second, Plaintiffs have not presented to the jury evidence demonstrating Chart knew or
12   should have known the TEC 3000 could be dangerous in the manner in which Plaintiffs claim it
13   caused their harm. Plaintiffs have merely presented evidence showing that Chart employees were
14   aware of certain alleged malfunctions in the field with a handful of other TEC 3000 controllers
15   while being operated under mostly unknown (or dissimilar) circumstances.                 However,
16   malfunctions are not defects, but symptoms, and to have knowledge that a symptom is “dangerous”
17   it must be shown to have caused some harm before. Plaintiffs have presented no other incident
18   where it was alleged that a TEC 3000 controller ever caused or contributed damage to
19   cryogenically frozen human tissue. In other words, Plaintiffs have presented no evidence to the
20   jury support a finding that Chart reasonably should have known the controller was likely to be
21   dangerous because there is no evidence Chart was aware of any prior harm caused by the
22   controller.
23          Plaintiffs have attempted to argue, without providing evidence, that the TEC 3000
24   controller was dangerous when coupled with their allegation that an MVE 808 tank could rapidly
25   lose vacuum seal and over 14 inches (hundreds of liters) of LN2 overnight. However, and as
26   previously discussed, Plaintiffs allegation about rapid boil-off rates remain simply an allegation.
27   They have provided no scientific evidence or mathematical basis to prove that an MVE 808 tank
28   could lose such large amounts of LN2 in such a short period of time. Thus, to the extent Plaintiffs

                                              5
             CHART’S RULE 50(A) MOTION FOR JUDGMENT AS A MATTER OF LAW
                               CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 835 Filed 06/03/21 Page 7 of 8




 1   claim that this alleged confluence of dangers should have been known by Chart, they have not
 2   presented evidence to prove it.    As a result, the jury cannot find that Chart knew or reasonable
 3   should have known that any purported malfunction on the TEC 3000 controller was likely to be
 4   dangerous in the way Plaintiffs allege it was in this case. The jury cannot infer facts from evidence
 5   that does not exist.
 6                  2.      Plaintiffs cannot prove element 3.
 7          Element 3 requires Plaintiffs to prove Chart was aware of a “defect.” However, they have
 8   shown no defect to exist in the subject TEC 3000 controller. Again, they have merely shown Chart
 9   was aware of certain malfunctions occurring in the field with other controllers. But alleged
10   malfunctions are not defects. They are symptoms of other issues and can be caused by outside
11   influences on the product that are not attributable to Chart. For example, Plaintiffs presented
12   testimony to the jury from former Chart employees that end-user error causes a lot of the
13   malfunctions. (See May 25, 2021 Trial Transcript, Video Deposition of Justin Junnier, 72:14-24).
14   At bottom, Plaintiffs have presented no expert to opine on what the root cause of these symptoms
15   are, to show whether they are caused by a defect, or some other issue. Plaintiffs, therefore, cannot
16   prove a defect existed in the TEC 3000 controller, which should have prompted a recall.
17                  3.      Plaintiffs cannot prove element 5.
18          Plaintiffs have also not presented evidence to the jury to show what a reasonable seller or
19   manufacturer would do under the same or similar circumstances when presented with complaints
20   from the field on the TEC 3000 controller. The question therefore is: how could a jury find what
21   a reasonable seller would have done under these circumstances? For plaintiffs to prove this
22   element, they must show evidence to support that a seller would have recalled or retrofitted the
23   product even without a root cause of symptoms (or complaints) being established as a defect in the
24   product and without knowledge that the product ever caused a similar injury to that alleged by the
25   plaintiffs. Because Plaintiffs have not presented that evidence, the jury cannot make that finding.
26   IV.    CONCLUSION
27          Plaintiffs have not presented sufficient evidence in their case from which a jury could
28   reasonable conclude the Plaintiffs have proven each element of their strict liability claims, or their

                                              6
             CHART’S RULE 50(A) MOTION FOR JUDGMENT AS A MATTER OF LAW
                               CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 835 Filed 06/03/21 Page 8 of 8




 1   negligent failure to recall claims. Therefore, this Honorable Court, pursuant to Fed. R. Civ. P.
 2   50(a), should render judgment as a matter of law on both of Plaintiffs’ claims against Chart.
 3    Dated: June 3, 2021                             By: s/Kevin Ringel
                                                      John J. Duffy (SB No. 6224834)
 4
                                                      Kevin M. Ringel (SB No. 6308106)
 5                                                    Andrew A. Lothson (SB No. 6297061)
                                                      SWANSON, MARTIN & BELL, LLP
 6                                                    330 N Wabash, Suite 3300
                                                      Chicago, Illinois 60611
 7
                                                      Tel: (312) 321-9100
 8                                                    Fax: (312) 321-0990
                                                      jduffy@smbtrials.com
 9                                                    kringel@smbtrials.com
10                                                    mredshaw@smbtrials.com

11                                                    Marc G. Cowden (SB No. 169391)
                                                      Adam Stoddard (SB No. 272691)
12                                                    SHEUERMAN, MARTINI, TABARI,
13                                                    ZENERE & GARVIN
                                                      1033 Willow Street
14                                                    San Jose, California 95125
                                                      Tel: (408) 288-9700
15                                                    Fax: (408) 295-9900
16                                                    mcowden@smtlaw.com
                                                      astoddard@smtlaw.com
17
                                                      Counsel for Defendant Chart Inc.
18
19
20
21
22
23
24
25
26
27
28

                                             7
            CHART’S RULE 50(A) MOTION FOR JUDGMENT AS A MATTER OF LAW
                              CASE NO. 3:18-CV-01586-JSC
